Citation Nr: 1419940	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-02 760A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation in the calculated amount of $7,610.73, to include the issue of whether the debt was properly created. 



ATTORNEY FOR THE BOARD

J.R. Bryant





INTRODUCTION

The Veteran served on active duty from January 1976 to November 1978.  The Veteran has been declared incompetent and the appellant has been named as his legal custodian for the purpose of receiving VA compensation benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania that denied entitlement to a waiver.  The Board notes the Veteran resides in Buffalo, New York, so jurisdiction remains with the Buffalo RO. 

The appellant has also indicated that she is challenging the validity of the debt.  See VA Form 21-4138, Statement in Support of Claim, dated May 10, 2010.  The question of the validity of the debt may be raised at any time as part of the request for waiver.  38 C.F.R. § 1.911(c).  Therefore, the Board has recharacterized the matter on appeal as reflected on the title page, and is remanding it to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant in this case requests a waiver of an overpayment debt in the calculated amount of $7,610.73, and has also challenged its validity.  In its May 2010 Decision on Waiver of Indebtedness, the Committee indicated that the debt at issue was created based on a decision to reduce the Veteran's disability compensation from 100 percent to the 10 percent rate due to his incarceration following conviction for a felony, during the period of December 15, 2002, through March 19, 2003. 

Review of the record reflects that the appellant believes the VA was mistaken regarding the creation of the debt.  See VA Form 21-4138 dated May 10, 2010.  She feels that she does not owe the debt as she had "followed all the steps and reported that [the Veteran] was incarcerated back in 2002."  She also advised VA that she had reported this same information to the fiduciary unit and to a field representative.  Id.  See also Appellant's Correspondence dated March 26, 2013.  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of an indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Id. at 434.  See also Narron v. West, 13 Vet. App. 223 (1999); VAOPGCPREC 6-98 (where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.)  This must be done prior to Board review.

In this case the records on file simply do not corroborate the appellant's allegation that she notified VA of the Veteran's incarceration in 2002.  However, in a statement submitted to the RO's fiduciary unit in July 2002, the Veteran, himself indicated that he had been in jail for the past 7 weeks following a parole violation and the appellant (his representative payee) was not sending him any money.  He indicated that he was serving 11 months in the state prison and gave a release date of May 7, 2003.  Shortly after the Veteran's letter to VA, information was obtained showing that the Veteran had been incarcerated since May 24, 2002, after being returned from parole/conditional release.  See Inmate Information from the New York State Department of Correctional Services, dated July 23, 2002.  It appears he was transferred to the Wende Correctional Facility on October 16, 2002, and later released to another agency on March 20, 2003.  See Inmate Information from the New York State Department of Correctional Services, dated October 8, 2003.

The appellant has clearly expressed some confusion over the creation of the debt and there is no indication that the issue regarding the validity of the debt was acknowledged by VA personnel at the RO and there does not appear to be any actual adjudication of that question in the statement of the case.  In this regard, the Board believes that the AOJ must adjudicate the issue of validity of the overpayment amount.  Thereafter, if it is determined that the debt is valid, the AOJ should readjudicate the issue of entitlement to a waiver of overpayment. 

In this regard, absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962 1.963, 1.965.  In essence, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a). 

Also, as there is no current information detailing the appellant's financial picture of record and undue hardship is a consideration in the waiver of debt, she should be asked to provide complete and accurate information regarding her current income, expenses, and net worth.  Specifically, she should be asked to complete and return an updated Financial Status Report. 

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit/accounting of the Veteran's VA benefits to include an explanation of the creation of the debt referencing the timing of reduction of such benefits, the reasons supporting the reduction, the entire calculated amount of the debt, and an indication of the extent of any overpayment that has already been recouped.  A copy of the written audit should be inserted into the claims file and another provided to the appellant. 

2.  Unless it's determined that the overpayment was not properly created, ask the appellant to complete a (VA Form 5655 (Financial Status Report), listing her monthly income, monthly expenses, assets, and debts, and include any supporting evidence and/or records.

3.  Thereafter, the AOJ must adjudicate the issue of the validity of the entire overpayment amount of $7,610.73 that was created based on the reduction of the Veteran's disability compensation from 100 percent to the 10 percent rate due to his incarceration.  If the AOJ determines that the debt was properly created, adjudicate the issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits.  This requires determining (a) whether there is any indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and (b) whether recovery of such indebtedness would be against equity and good conscience. 

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claims remain denied, the appellant should be furnished with a supplemental statement of the case and given the opportunity to respond before this case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

